      Case 4:18-cv-00244-WTM-CLR Document 16 Filed 03/14/19 Page 1 of 2



                           UNITED STATES DISTRICT COURT
                           SOUTHERN DISTRICT OF GEORGIA
                                SAVANNAH DIVISION

ASHLEY F. CUMMINGS,                             )
                                                )
       Plaintiff,                               )
                                                )
v.                                              )     CASE NO.: 4:18-cv-00244-WTM-JEG
                                                )
BIGNAULT & CARTER, LLC;                         )
W. PASCHAL BIGNAULT; and                        )
LORI A. CARTER,                                 )
                                                )
       Defendants.                              )

                    DEFENDANTS’ MOTION TO APPROVE SETTLEMENT

       NOW COME, Defendants Bignault & Carter, LLC, W. Paschal Bignault, and Lori A.

Carter (“Defendants”) by and through their undersigned counsel and move that the Court approve

the Parties’ settlement in accordance with applicable law and dismiss this matter, with prejudice.

In support of this Motion, Defendants submit the accompanying Memorandum of Law with

attached Declaration and incorporate it herein by reference.

       WHEREFORE, Defendants respectfully request the Court grant this Motion and enter the

Proposed Order: (1) approving the settlement; and (2) dismissing this action with prejudice.

       Respectfully submitted this 14th day of March, 2019.

                                                    CHARLES HERMAN LAW

                                                    /S/Charles Herman
                                                    Charles Herman
                                                    Georgia Bar No. 142852
                                                    Attorney for Defendants
                                                    7 East Congress Street, Suite 611A
                                                    Savannah, Georgia 31401
                                                    (912) 244-3999
                                                    (912) 257-7301 Facsimile
                                                    Charles@CharlesHermanLaw.com
      Case 4:18-cv-00244-WTM-CLR Document 16 Filed 03/14/19 Page 2 of 2



                           UNITED STATES DISTRICT COURT
                           SOUTHERN DISTRICT OF GEORGIA
                                SAVANNAH DIVISION

ASHLEY F. CUMMINGS,                               )
                                                  )
       Plaintiff,                                 )
                                                  )
v.                                                )   CASE NO.: 4:18-cv-00244-WTM-JEG
                                                  )
BIGNAULT & CARTER, LLC;                           )
W. PASCHAL BIGNAULT; and                          )
LORI A. CARTER,                                   )
                                                  )
       Defendants.                                )

                                 CERTIFICATE OF SERVICE

       The undersigned certifies that I have on this day served all the parties in this case with this

Defendants’ Motion to Approve Settlement in accordance with the notice of electronic filing

(“NEF”) which was generated as a result of electronic filing in this court.

       This 14th day of March, 2019.



                                              CHARLES HERMAN LAW

                                              /s/ Charles Herman
                                              Charles Herman
                                              Georgia Bar No. 142852
                                              Attorney for Defendants
7 East Congress Street, Suite 611A
Savannah, Georgia 31401
(912) 244-3999
(912) 257-7301 Facsimile
Charles@CharlesHermanLaw.com
